EXHIBIT 10.1

SECOND AMENDED AND RESTATED

HORNBECK OFFSHORE SERVICES, INC.

INCENTIVE COMPENSATION PLAN

RESTRICTED STOCK UNIT AGREEMENT

FOR EXECUTIVE OFFICERS

(Performance Vesting)

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made effective as of
                                     (the “Award Date”) by and between Hornbeck
Offshore Services, Inc. (the “Company”) and
                                                  (“Employee”).

1. GRANT OF RESTRICTED STOCK UNITS. Pursuant to the Second Amended and Restated
Hornbeck Offshore Services, Inc. Incentive Compensation Plan (the “Plan”),
Employee is hereby awarded Restricted Stock Units covering                     
shares of the Common Stock of the Company. On any day, the value of a Restricted
Stock Unit shall equal the Fair Market Value of one share of Common Stock of the
Company. All of the Restricted Stock Units shall be subject to the Forfeiture
Restrictions as set forth in Sections 4 and 5 of this Agreement.

2. EFFECT OF THE PLAN. The Restricted Stock Units awarded to Employee are
subject to all of the terms and conditions of the Plan, which terms and
conditions are incorporated herein for all purposes, and of this Agreement
together with all rules and determinations from time to time issued by the
Committee and by the Board pursuant to the Plan. The Company hereby reserves the
right to amend, modify, restate, supplement or terminate the Plan without the
consent of Employee, so long as such amendment, modification, restatement or
supplement shall not materially reduce the rights and benefits available to
Employee hereunder, and this Award shall be subject, without further action by
the Company or Employee, to such amendment, modification, restatement or
supplement unless provided otherwise therein. Capitalized terms used but not
defined in this Agreement shall have the meanings ascribed to such terms in the
Plan.

3. DEFINITIONS.

(a) “Disability” means the “disability” of Employee as defined in a then
effective long-term disability plan maintained by the Company or a Subsidiary
that covers such Employee, or if such a plan does not exist at any relevant
time, “Disability” means the permanent and total disability of Employee within
the meaning of Section 22(e)(3) of the Code.

(b) “Forfeiture Restrictions” means the prohibition on transfer of the
Restricted Stock Units and the obligations to forfeit the Restricted Stock Units
to the Company as set forth in Sections 4 and 5 of this Agreement.

(c) “Performance Period” means the period beginning on the Award Date and ending
on the                      anniversary of the Award Date.



--------------------------------------------------------------------------------

(d) “Restricted Stock Unit” means an Award representing an unfunded, unsecured
right to receive one share of the Common Stock of the Company.

(e) “Retirement” means Employee's retirement from employment with the Company or
any of its Subsidiaries, other than discharge for Cause, on or after the date on
which Employee attains age sixty (60), provided Employee has at least ten
(10) years of service with the Company or any of its Subsidiaries as of the date
Employee retires from service, or on or after the date on which Employee attains
age sixty-five (65).

4. VESTING. If Employee provides continuous, eligible service to the Company and
its Subsidiaries, as determined by the Committee or its designee, in the
Committee's or its designee's sole and absolute discretion, as applicable, until
the              anniversary of the Award Date, Employee shall fully vest in the
Restricted Stock Units awarded under this Agreement in accordance with this
Section 4. The Restricted Stock Units shall vest in full at the end of the
Performance Period if, during the Performance Period, the Company achieves any
one of the following performance criteria:

 

  (a) [Insert Performance Measure];

 

  (b) [Insert Performance Measure];

 

  (c) [Insert Performance Measure]; or

 

  (d) [Insert Performance Measure].

5. RESTRICTIONS. Employee hereby accepts the Award of the Restricted Stock Units
and agrees with respect thereto as follows:

(a) Transferability. The Restricted Stock Units may be transferred in a manner
consistent with Section 15.13 of the Plan. Except as provided in Section 15.13
of the Plan and elsewhere in this Agreement and the Plan, the Restricted Stock
Units shall not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred (including in connection with a margin transaction), except by will
or the laws of descent and distribution. Any attempted assignment or pledge of a
Restricted Stock Unit or the underlying shares of Common Stock in violation of
this Agreement shall be null and void. The Company shall not be required to
honor the transfer of any Restricted Stock Units that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
the Plan.

(b) Mandatory Mediation and Arbitration Procedure. By execution of this
Agreement and acceptance of this Award, which is a voluntary benefit provided to
Employee by the Company, Employee waives Employee's right to a jury trial in
state or federal court and agrees that (i) the Hornbeck Offshore Operators, LLC
Dispute Resolution Agreement Mediation and Arbitration Procedure attached hereto
as Exhibit A (“Dispute Resolution Procedure”) and Section 15.17 of the Plan
shall be the sole and exclusive means of resolving disputes of the parties
(including any other persons claiming any rights or having any obligations
through the Company or Employee) arising out of or relating to this Agreement,
and (ii) the Dispute Resolution Procedure shall be the sole and exclusive means
for resolving any other covered dispute between Employee and the Company or any
of its Subsidiaries (including any other

 

2



--------------------------------------------------------------------------------

person(s) claiming any rights or having any obligations through the Company or
Employee). By execution of this Agreement, however, Employee does not
waive Employee’s right to any normally available remedies Employee may have in
connection with any claim Employee may bring against the Company or any of its
Subsidiaries, as an arbitrator can award any normal remedies Employee could get
in a court proceeding. By execution of this Agreement, Employee represents that
to the extent Employee considered necessary, Employee has sought, at Employee's
own expense, counsel regarding the terms of this Agreement and the waiver
contemplated in this Section 5(b).

(c) Retirement. If Employee terminates service with the Company and its
Subsidiaries before the end of the Performance Period as a result of Employee’s
Retirement, then, at the end of the Performance Period, if the Company has
achieved any one of the performance criteria listed in Section 4 of this
Agreement, and if not previously forfeited, the Forfeiture Restrictions shall
lapse and one hundred percent (100%) of the Restricted Stock Units shall vest,
as if the Employee had remained employed with the Company and its Subsidiaries
until the end of the Performance Period.

(d) Forfeiture of Restricted Stock Units. If Employee terminates service with
the Company and its Subsidiaries prior to the                      anniversary
of the Award Date for any reason other than the Employee’s death, Disability or
Retirement, as herein defined, or if Employee (or Employee’s estate) shall
initiate a legal proceeding against the Company or a Subsidiary other than
pursuant to the terms of the Dispute Resolution Procedure, then Employee (or
Employee’s estate, as applicable) shall, for no consideration, forfeit all
Restricted Stock Units.

Further, if prior to the                      anniversary of the Award Date
based upon reasonable investigation and belief, the Committee or its designee,
as applicable, determines that Employee should be subject to disciplinary action
other than termination of Employee’s service with the Company or any of its
Subsidiaries, such disciplinary action can include Employee’s forfeiture of all
or any portion of Employee’s Restricted Stock Units awarded under this
Agreement, such determination to be made by the Committee or its designee, in
the Committee’s or the designee’s sole and absolute discretion, as applicable.
For purposes of this paragraph, such action can be taken by the Committee or its
designee, as applicable, because of (i) any act or omission of Employee that
(A) results in the assessment of a criminal penalty against the Company or a
Subsidiary, (B) is otherwise in violation of any federal, state, local or
foreign law or regulation (other than traffic violations and other similar
misdemeanors), (C) adversely affects or could reasonably be expected to
adversely affect the business reputation of the Company or a Subsidiary, or
(D) otherwise constitutes willful misconduct, gross negligence, or any act of
dishonesty or disloyalty, (ii) the violation by Employee of policies established
by the Company or a Subsidiary, or (iii) the Company’s or Subsidiary’s
determination that Employee’s performance or conduct was unacceptable.

(e) Death or Disability. In the event of the Employee’s death or Disability
during the Performance Period, then the Company shall determine whether or not
the Company has achieved any one of the performance criteria listed in Section 4
of this Agreement on the business day immediately prior to such death or
Disability as if such date of determination were the end of the Performance
Period, disregarding the             -year service requirement. If the Company
has achieved any one of such performance criteria on such date, then if not
previously

 

3



--------------------------------------------------------------------------------

forfeited, the Forfeiture Restrictions shall lapse and one hundred percent
(100%) of the Restricted Stock Units shall vest on the date of Employee’s death
or Disability. If the Company has not achieved any of the performance criteria
listed in Section 4 of this Agreement at the time of Employee’s death or
Disability, but the Company later achieves any of such performance criteria
during the remainder of the Performance Period, then one hundred percent
(100%) of the Restricted Stock Units shall vest on the last day of the
Performance Period.

(f) Change in Control. If a Change in Control occurs during the Performance
Period, and the Company shall determine that the Company has achieved any of the
performance criteria set forth in Section 4 above as of the date of the Change
in Control, disregarding the                 -year service requirement, then if
not previously forfeited, the Forfeiture Restrictions shall thereupon lapse with
respect to one hundred percent (100%) of the Restricted Stock Units.

(g) Rights. Restricted Stock Units represent an unfunded, unsecured promise of
the Company to issue shares of Common Stock of the Company as otherwise provided
in this Agreement. Other than the rights provided in this Agreement, Employee
shall have no rights of a stockholder of the Company until such Restricted Stock
Units have vested and the related shares of Common Stock have been issued
pursuant to the terms of this Agreement.

(h) Issuance of Common Stock. The Company will issue to Employee the shares of
Common Stock underlying the vested Restricted Stock Units on the date elected by
the Employee on the Deferred Compensation Agreement, if any, attached hereto as
Exhibit B. If no such Deferred Compensation Agreement is attached hereto, the
Company will issue to Employee the shares of Common Stock underlying the vested
Restricted Stock Units as soon as administratively practicable following the
lapse of the Forfeiture Restrictions, but in no event later than 2 1/2 months
after the end of the calendar year in which the Forfeiture Restrictions lapse
pursuant to Sections 4 or 5(c), (e) or (f) above; provided, however, that if it
is administratively impracticable to issue the shares of Common Stock at such
time and such impracticability was not foreseeable on the Award Date, the
Company may delay the issuance of the shares of Common Stock until the first
date thereafter on which it is administratively practicable to do so. Evidence
of the issuance of the shares of Common Stock pursuant to this Agreement may be
accomplished in such manner as the Company or its authorized representatives
shall deem appropriate including, without limitation, electronic registration,
book-entry registration or issuance of a certificate or certificates in the name
of Employee or in the name of such other party or parties as the Company and its
authorized representatives shall deem appropriate.

In the event the shares of Common Stock issued pursuant to this Agreement remain
subject to any additional restrictions, the Company shall have the authority to
prevent Employee from entering into any transaction that would violate any such
restrictions, until such restrictions lapse.

(i) Associated Preferred Stock Purchase Rights. The issuance of any shares of
Common Stock as the result of Employee’s vesting in Restricted Stock Units
pursuant to this Agreement will include any associated preferred stock purchase
rights.

6. COMMUNITY INTEREST OF SPOUSE. The community interest, if any, of any spouse
of Employee in any of the Restricted Stock Units shall be subject to all of the
terms,

 

4



--------------------------------------------------------------------------------

conditions and restrictions of this Agreement and the Plan, and shall be
forfeited and surrendered to the Company upon the occurrence of any event
requiring Employee’s interest in such Restricted Stock Units to be so forfeited
and surrendered pursuant to this Agreement.

7. BINDING EFFECT. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Employee.

8. TAX MATTERS.

(a) The issuance of shares of Common Stock pursuant to paragraph (h) of
Section 5 of this Agreement shall be subject to Employee’s satisfaction of all
applicable federal, state and local income and employment tax withholding
requirements (the “Required Withholding”). By execution of this Agreement,
Employee shall be deemed to have authorized the Company to withhold from the
shares of Common Stock to be issued following the lapse of the Forfeiture
Restrictions the number of shares of Common Stock necessary to satisfy
Employee’s Required Withholding, if any. The number of shares of Common Stock
required to satisfy Employee’s Required Withholding, if any, as well as the
amount reflected on tax reports filed by the Company, shall be based on the
closing price of the Common Stock on the Tax Date, as such term is defined in
the Plan. Notwithstanding the foregoing, the Company may require that Employee
satisfy Employee’s Required Withholding by any other means the Company, in its
sole discretion, considers reasonable. The obligations of the Company under this
Agreement shall be conditioned on such satisfaction of the Required Withholding.

(b) Employee acknowledges that the tax consequences associated with the Award
are complex and that the Company has urged Employee to review with Employee’s
own tax advisors the federal, state, and local tax consequences of this Award.
Employee is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. Employee understands that
Employee (and not the Company) shall be responsible for Employee’s own tax
liability that may arise as a result of this Agreement.

9. EMPLOYMENT AGREEMENT CONTROLS. Notwithstanding any language in this Agreement
to the contrary, to the extent of any conflict between this Agreement and any
written employment agreement with Employee, including a change in control
agreement, the terms of such agreement shall control.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an authorized officer and Employee has executed this Agreement, all effective as
of the date first above written.

 

HORNBECK OFFSHORE SERVICES, INC.

By:

   

Title:

   

EMPLOYEE ACKNOWLEDGES AND AGREES THAT THE RESTRICTED STOCK UNITS SUBJECT TO THIS
AGREEMENT SHALL REMAIN SUBJECT TO THE FORFEITURE RESTRICTIONS PROVIDED HEREIN
AND THE FORFEITURE RESTRICTIONS SHALL LAPSE, IF AT ALL, ONLY DURING THE PERIOD
OF EMPLOYEE’S EMPLOYMENT OR AS OTHERWISE PROVIDED IN THIS AGREEMENT (NOT THROUGH
THE ACT OF BEING GRANTED THE RESTRICTED STOCK UNITS). EMPLOYEE FURTHER
ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT OR THE PLAN SHALL CONFER
UPON EMPLOYEE ANY RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF
EMPLOYEE’S EMPLOYMENT. Employee acknowledges receipt of a copy of the Plan,
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award of the Restricted Stock Units subject to all of the
terms and provisions of this Agreement and the Plan, including the mandatory
Dispute Resolution Procedure and the restrictions on transfer, assignment,
pledge, and margin transactions. Employee has reviewed this Agreement and the
Plan in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Agreement, and fully understands all provisions of this
Agreement and the Plan.

 

DATED:         SIGNED:             Employee                   Print Employee
Name

 

6



--------------------------------------------------------------------------------

Exhibit A

EXCLUSIVE DISPUTE RESOLUTION

MEDIATION AND ARBITRATION PROCEDURE

While Hornbeck Offshore Operators, LLC (“The Company”) hopes that employment
disputes with its Employees will not occur, the Company believes that where such
disputes do arise, it is in the mutual interest of all concerned to handle them
promptly and with minimum disturbance to the operations of the Company’s
business and the lives of its Employees.

Accordingly, to provide for more expeditious resolution of employment-related
disputes that may arise between the Company and its Employees (including,
without limitation, disputes arising under the Plan or the Restricted Stock Unit
Agreement), the Company has instituted a mandatory Mediation and Arbitration
Procedure (the “Procedure”) for all its Employees. Under the Procedure, disputes
that may arise from your employment with the Company or the termination of your
employment (including, without limitation, disputes arising under the Plan or
the Restricted Stock Unit Agreement) must (after appropriate attempts to resolve
your dispute internally through the Company management channels) be submitted
for resolution by non-binding mediation and, if needed, mandatory arbitration.

In agreeing to submit such disputes for resolution by private mediation and (if
necessary) arbitration, you acknowledge that such agreement is given in exchange
for rights to which you are not otherwise entitled – namely, your eligibility
for certain benefits, and the more expeditious resolution of such disputes. In
exchange for your agreement to submit such disputes to mediation and (if
necessary) binding arbitration, the Company likewise agrees to the use of
mediation and arbitration as the exclusive forum for resolving disputes arising
out of or relating to the Plan.

Hence, the parties shall be precluded from bringing or raising in court or other
such forum any dispute that was or could have been brought or raised pursuant to
this Procedure.

Scope of the Mediation and Arbitration Procedure

As a condition of your employment at the Company, or, where applicable, your
right to receive certain voluntarily awarded compensation, such as restricted
stock units, awards and/or stock options, you agree that any challenge to or
controversy or claim arising out of or relating to your employment relationship
with the Company or the termination thereof (including, without limitation,
those arising under the Plan or the Restricted Stock Unit Agreement), must be
submitted for non-binding mediation before a neutral third party, and (if
necessary) for final and binding resolution by a private and impartial
arbitrator, to be jointly selected by you and the Company.

All possible claims or disputes are covered by this Exhibit A unless
specifically excluded herein, including claims that are before an administrative
agency, or claims as to which the Employee has an alleged cause of action,
including without limitation claims for breach of any contract or covenant
(express or implied), tort claims, claims for discrimination (including but not
limited to discrimination based on sex, pregnancy, race, national or ethnic
origin, age, religion, creed, marital status, sexual orientation, mental or
physical disability or medical



--------------------------------------------------------------------------------

condition, specifically including claims under The Americans With Disabilities
Act, or any other applicable law, veteran status, or other characteristics
protected by statute), claims for wrongful discharge, and/or claims for
violation of any federal, state or other governmental law, statute, regulation
or ordinance, and whether based on statute or common law.

Disputes covered by this Agreement include all such claims whether made against
the Company, any of its subsidiaries or affiliated entities, or its individual
officers or directors thereof (in an official or personal capacity).

Claims not Covered

Claims covered under this Procedure do not include: (i) a claim for workers’
compensation benefits under state workers’ compensation laws; (ii) a claim for
unemployment compensation benefits; (iii) a claim by the Company for injunctive
and/or other equitable relief, including but not limited to such claims for
unfair competition and/or the use of unauthorized disclosure of trade secrets or
confidential information, as to which the Company may seek and obtain relief
from a court of competent jurisdiction; and (iv) a claim based upon the
Company's current (successor or future) employee benefits and/or welfare plans
that expressly contain an appeal procedure or other procedure for the resolution
of disputes under the plan.

Non-binding Mediation

If efforts at informal resolution fail, disputes subject to this Procedure must
first be submitted for non-binding mediation before a neutral third party. The
complainant may within six (6) months of the act or omission complained of (or a
greater period of time, if allowed by the applicable statute of limitations),
whichever is later, request that the matter be submitted to mediation and/or
arbitration, as described below. Mediation is an informal process where the
parties to a dispute meet in an attempt to reach a voluntary resolution, using
the third party as a facilitator. Mediation shall be conducted and administered
by the American Arbitration Association (“AAA”) under its Employment Mediation
Rules, which are incorporated herein by reference, or as otherwise agreed to
between the parties.

Binding Arbitration

If a covered dispute remains unresolved at the conclusion of the mediation
process, either party may submit the dispute for resolution by final binding
arbitration under the Procedure. The arbitration will be conducted under the
employment Dispute Resolution Rules of the AAA, as amended and effective on
June 1, 1997, and as amended from time to time thereafter. These Rules,
incorporated by reference herein, include (but are not limited to) the
procedures for the joint selection of an impartial arbitrator and for the
hearing of evidence before the arbitrator. The arbitrator shall have the
authority to allow for appropriate discovery and exchange of information prior
to a hearing, including (but not limited to) production of documents,
information requests, depositions, and subpoenas. A copy of the complete AAA
Employment Dispute Resolution Rules may be obtained from the Vice President of
Human Resources or the Company’s designee.

 

2



--------------------------------------------------------------------------------

Any conflict between the rules and procedures set forth in the AAA rules and
those set forth in this Procedure shall be resolved in favor of those in this
Procedure. The burden of proof at an arbitration shall at all times be upon the
party seeking relief. In reaching his/her decision, the arbitrator shall apply
the governing substantive law applicable to the claim(s), cause of action(s) and
defense(s) asserted by the parties as applicable in the state where the claims
arise or the applicable statute at issue. The arbitrator shall have the power to
award all remedies that could be awarded by a court or administrative agency in
accordance with the governing and applicable substantive law.

Time Limits and Procedures

The aggrieved party must give written notice of any claim to the other party
within six (6) months of the date the aggrieved first knew or should have known
of the facts giving rise to the claim (or a greater period of time, if allowed
by an applicable statute of limitations), otherwise, the claim shall be deemed
waived. The written notice shall describe the nature of all claims asserted and
the facts upon which such claims are based and shall be mailed to the other
party by certified or registered mail, return receipt requested. Any such notice
mailed to the Company shall be addressed to:

Samuel A. Giberga

Senior Vice President & General Counsel

Hornbeck Offshore Operators, LLC

103 Northpark Blvd., Suite 300

Covington, LA 70433

Any mediation or arbitration conducted pursuant to this Procedure shall take
place in Covington, Louisiana or the location of the office to which the
employee was assigned, unless the employee’s most recent work location with the
Company is outside Louisiana, in which case the mediation and arbitration will
take place in such other location. The arbitrator shall render a decision and
award within 30 days after the close of the arbitration hearing or at any later
time on which the parties may agree. The award shall be in writing and signed
and dated by the arbitrator and shall contain express findings of fact and the
basis for the award.

The parties will pay AAA’s administrative fee pursuant to AAA guidelines for
employer promulgated plans. The Company shall bear the arbitrator’s fees and
expenses. All other costs and expenses associated with the arbitration,
including without limitation, the parties’ respective attorneys’ fees, shall be
borne by the party incurring the expense. However, if the parties arbitrate a
statutory claim that allows for an award of costs and attorneys’ fees, the
arbitrator may award such costs and fees consistent with the term of the statute
and pertinent case law.

Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction. The award may be vacated or modified only on the grounds
specified in the Federal Arbitration Act or other applicable law.

 

3



--------------------------------------------------------------------------------

Conformity With Law

If any one or more of the provisions of this Procedure shall for any reason be
held invalid or unenforceable, it is the specific intent of the parties hereto
that such provision shall be modified to the minimum extent necessary to make it
or its application valid and enforceable.

No Retaliation/Employment At-Will

Under no circumstances will a Company employee be retaliated against in any way
for invoking the Procedure in good faith to seek the resolution of a dispute.
Company managers who engage in such retaliation will be subject to discipline
under the appropriate Company disciplinary procedures.

The Company Arbitration and Mediation Policy does not in any way alter the
at-will employment status of Company Employees. The Company and its Employees
are always free to terminate the employment relationship at any time for any
lawful reason, and employment is not for any specific or definite duration.

This Procedure sets forth the complete agreement of the parties on the subject
of mediation and arbitration of the covered claims defined above, and supersedes
any prior or contemporaneous oral or written understanding on these subjects. No
party is relying on any representations, oral or written, on the subject,
enforceability or meaning of this Procedure, except as specifically set forth
herein.

 

4